DETAILED ACTION
Status of the Claims
	Claim 74 is new. Claims 1, 6, 8, 10, 15, 17, 20, 23-25, 30, 33, 41-42, 44, 46, 51-52, 64 and 68-74 are pending in this application. Claims 44, 46 and 51-52 remain withdrawn. Claims 1, 6, 8, 10, 15, 17, 20, 23-25, 30, 33, 41-42, 64 and 68-74 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/US2017/051577 filed on 09/14/2017, which claims priority from the provisional application #62394716 filed on 09/14/2016.
Rejections Withdrawn
The 35 USC 112(d) rejection over claims 23, 24 and 30 is withdrawn per Applicant’s amendments of these claims which now included all of the limitations of the claim they depend upon. 
The 35 USC 103 rejection over Rosenthal and Simons, evidenced by Pubchem is withdrawn is light of Applicant’s arguments filed on 07/12/2022. 

Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 10, 15, 17, 20, 23-25, 30, 33, 41-42, 64 and 69-74 under 35 U.S.C. 103 as being unpatentable over Simons et al (US 8822410 B2, publication date: 09/02/2014, previously cited) (Hereinafter Simons).
Applicant has added new claim 74. The remaining amendments do not add or change the limitations claimed in the prior claim set.
Regarding claim 1, Simons teaches a composition for noninvasive delivery of therapeutic agents across an intact tympanic (eardrum) membrane comprising a penetration enhancer which increases the flux of a therapeutic agent (e.g., antibiotic) across the tympanic membrane (abstract). Simons teaches that this composition comprises a therapeutic agent, a penetration enhancer wherein the penetration
enhancer is about 0.1 to about 10 percent of the composition (claim 9) and a sustained release drug delivery agent, wherein the sustained release drug delivery agent is a matrix forming agent (claim 1) wherein the matrix forming agent is selected from the group consisting of polyelectrolyte complexes, thermo-responsive gelling agents, pre-polymers, alginates, un-crosslinked polymers, and monomers (claim 3) as well as wherein the matrix forming agent is selected from a group consisting of poloxamer 407, poloxamer 188, poloxamines, methylcellulose, hydroxypropyl methylcellulose, ethyl (hydroxyethyl) cellulose, xyloglucan, cellulose acetate phthalate latex, poly (acrylic acid), and gellan gum (claim 6). Simons also teaches “the permeation enhancer or combination of permeation enhancers comprises bupivacaine (anesthetic), sodium dodecyl sulfate (anionic surfactant) and limonene (terpene) (column 13, lines 63-65, claim 1, and example 4). Simons also teaches that matrix forming agent (poloxamer P407) comprise between about 20 to about 30 percent of the composition (column 11 lines 64-65 and column 12 lines 9-12) which is overlapping range with the instant claim 1’s range of between about 22% and 35%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05). Simons also teaches a range of “between about 0 to about 40%” for the poloxamer (column 11 lines 60 and column 12 lines 9-12) so the instant range of between about 22% and 35% completely lies within this range, which additional support for prima facie case of obviousness. Additionally, Simons teaches that an embodiment composition forms a gel at 37 °C (see table in example 4) thus meeting “the composition forms a gel at temperatures above a sol-gel transition temperature; and the sol-gel transition temperature is less than about 39 °C” limitation. These are all the functional limitations of the instant claims and are all met by Simons. Regarding the conditions i, ii and iii, these limitations do not add structure to the composition that is being claimed. Since the composition components are being taught by Simons, absent evidence of the contrary, Simons meets all conditions recited in i-iii. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) ("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.") (MPEP 2112 II).
	Regarding claims 6, 8, 10 and 41, Simons is obvious over these claims for the same reason explained above. 
Regarding claim 15, Simons teaches that the penetration enhancer is about 0.1 to about 10 percent of the composition (claim 9). The instantly claimed values of “3%, 4%, 5%, or 6%” are within the 0.1-10% range taught by Simons. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 
Regarding claims 17 and 42, Simons teaches as discussed above. Simons also teaches the penetration enhancer to be 3.5% (claims 1 and 10). Simons also teaches “the permeation enhancer or combination of permeation enhancers comprises bupivacaine (anesthetic), sodium dodecyl sulfate (anionic surfactant) and limonene (terpene) (column 13, lines 63-65, claim 1, and example 4). Simons also teaches that matrix forming agent (poloxamer P407) comprise between about 20 to about 30 percent of the composition (column 11 lines 64-65 and column 12 lines 9-12) and since the instant invention claims a range of between about 22% and 27%, this range is within the range disclosed by Simons (20%-30%). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 
Regarding claim 20, Simons teaches Poloxamer 407 (P407) (example 4, claim 6).
Regarding claims 23-25 and 30, Simons teaches “the permeation enhancer or combination of permeation enhancers comprises bupivacaine (anesthetic), sodium dodecyl sulfate (surfactant) and limonene (terpene) (column 13, lines 63-65, claim 1, and example 4). Regarding the language “wherein the anesthetic permeation enhancer boosts the enhancement of the flux of the therapeutic agent by the surfactant and terpene permeation enhancers across the barrier”, this is not a functional limitation but merely the function of the composition components that are anticipated by Simons. 
Regarding claim 33, Simons teaches the therapeutic agents may include antibiotics, anti-inflammatory agents, anesthetics, analgesics, anti-fibrotics, and anti-sclerotic (column 2, lines 14-17). The list of therapeutic agents are listed in claim 1 of Simons. 
	Regarding claim 64, Simons teaches a kit comprising containers for two-part matrix-forming agents, bottles and droppers for administration, instructions and prescribing information for administering the compositions contained therein (Column 2 lines 66-67, Column 3 lines 1-5) and the composition treats infections as discussed above. 
Regarding claims 69-70, Simon teaches bupivacaine (claims 1, 10, and 11). 
Regarding claim 71, Simon teaches “about 2% limonene” (terpene permeation enhancer), “and about 1% sodium dodecyl sulfate” (surfactant permeation enhancer) (claim 10). 
	Regarding claim 72, Simon teaches 0.5% bupivacaine (anesthetic permeation enhancer) (claim 10). 
Regarding claim 73, Simons teaches as discussed above. Simons teaches that matrix forming agent (poloxamer P407) comprise between about 30 to about 40 percent of the composition (column 11 lines 65-66 and column 12 lines 9-12) which is overlapping range with the instant claim 1’s range of between about 30% and 40%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Regarding claim 74, Simons teaches that matrix forming agent (poloxamer P407) comprise between about 20 to about 30 percent of the composition (column 11 lines 64-65 and column 12 lines 9-12) and since the instant invention claims 25% for poloxamer, this value is within the range disclosed by Simons (20%-30%).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Simons to arrive at the instant invention. Even though there isn’t a specific embodiment that teaches all of the limitations discussed above, the specification of Simons provides the directions (overlapping concentration range for polymer or P407 and near value with instantly claimed range) for one of ordinary skill in the art to achieve the instant invention with a reasonable expectation of success.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 8, 10, 15, 17, 20, 22-25, 30, 33, 41-42 and 68-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8822410 B2 (Simons). 
Instant claims 1, 6, 8, 10, 15, 22-25, 30, 33, 41 and 73 are obviated by claims 1, 9 and 10 of Simons.
Instant claims 17, 20 and 68 are obviated by claim 6 of Simons. Regarding the poloxamer 331 limitation of the instant claim 68, since ‘175 claim 8 teaches “poloxamers”, even though ‘175 doesn’t specifically list P331 in the claim, P331 is interpreted as an obvious species of the poloxamer genus for one of ordinary skill in the art to have used to achieve the instant invention.
Instant claim 42 is obviated by claims 1, 6, 9 and 10 of Simons. 
Instant claims 69-72 are obviated by claim 10 of Simons. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of Simons to achieve the instant invention. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior art teaches the compositions and its components to satisfy all of the limitations of the instant invention. Even though Simons’ claims do not disclose a concentration for poloxamer 407, a range of 22% to 35% and a range of 22% to 27% for a matrix forming agent is a broad and obvious range for one of ordinary skill in the art to use. Simons claims provide all of the necessary ingredients of the instant invention composition, provides overlapping ranges for those ingredients and allows one of ordinary skill in the art to achieve the instant invention through routine optimization.

Claims 1, 6, 8, 10, 15, 17, 20, 22, 24, 33, 41, 64 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 65, 72 and 129 of US Patent No. 11110175 (Hereinafter ‘175). 
It is noted that this rejection was a provisional rejection over copending application no 15/749,951. This application has now been issued a US Patent 11110175, so it is no longer provisional. 
Instant claims 1, 6, 8, 10, 15, 22, 24, 33 and 41 are obviated by claim 1 of ‘175.
Instant claims 17, 20 and 68 are obviated by claims 3 and 8 of ‘175 Regarding the poloxamer 331 limitation of the instant claim 68, since ‘175 claim 8 teaches “poloxamers”, even though ‘175 doesn’t specifically list P331 in the claim, P331 is interpreted as an obvious species of the poloxamer genus for one of ordinary skill in the art to have used to achieve the instant invention. 
Instant claim 64 is obviated by claim 15 of ‘175.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of the reference application to achieve the instant invention. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior art teaches the compositions and its components to satisfy all of the limitations of the instant invention. Even though the reference application claims do not disclose a concentration for permeation enhancer, a range between about 0.1% and 30% is a broad and obvious range for one of ordinary skill in the art to use. Additionally, even though the reference application claims do not disclose a concentration for poloxamer 407, a range of 22% to 35% for a matrix forming agent is a broad and obvious range for one of ordinary skill in the art to use. The reference application claims provide all of the necessary ingredients of the instant invention composition and allows one of ordinary skill in the art to achieve the instant invention through routine optimization. 

Claims 1, 6, 8, 10, 15, 17, 20, 23-25, 30, 33, 41, 42, 64 and 69-73 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 77 of copending Application No. 17/272,212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1, 6, 8, 10, 15, 17, 20, 23-25, 30, 33, 41, 42, and 69-73 are obviated by claim 1 of the reference application. 
Instant claim 64 is obviated by claim 77 of the reference application. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of instant filing to use the teaching of the reference application to achieve the instant invention. Although the claims at issue are not identical, they are not patentably distinct from each other because the prior art teaches the compositions and its components to satisfy all of the limitations of the instant invention. The reference application claims provide all of the necessary ingredients of the instant invention composition and allows one of ordinary skill in the art to achieve the instant invention with a reasonable expectation of success. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Modified Rejection over Previously Cited and Combined Prior Art
	A rejection over Rosenthal and Simons was provided in the previous rejection along with the teaching of poloxamer P331 by Rosenthal ( starting on page 10 of non-final rejection from 4/12/2022; page 13 of non-final rejection from 4/12/2022).  Simons was cited for many of the claim limitations including providing for the genus of poloxamers in compositions while Rosenthal provides for other useful poloxamers that were known in the prior art.   The previous motivation was also to provide reverse-gelation thermal gelation properties to a therapeutic/pharmaceutical composition and also that poloxamer P331/pluronic L101 is an acceptable poloxamer of the prior art.  Since the motivation to combine Simons and Rosenthal was provided and poloxamers including the poloxamer P331 (pluronic L101) were provided by the combination of these references, the modification is only to simplify.  

Claim 68 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Simons et al (US 8822410 B2, publication date: 09/02/2014, previously cited) (Hereinafter Simons) and Rosenthal et al (US 20040141949 A1, publication date: 07/22/2004, previously cited) (Hereinafter Rosenthal).
Regarding claim 1, Simons teaches as discussed above. 
Regarding claim 68, Simons teaches poloxamers such as poloxamer 407 and poloxamer 188 (C12 line 12), however, Simons does not teach the instantly claimed species of poloxamer P331. 
Regarding claim 68, Rosenthal teaches Pluronic L101 (paragraphs 41, 47 and 50) in a group with Pluronic F127 and other acceptable Pluronics for the formulations.  Pluronic L101 is a synonym for poloxamer P331.  Thus, Rosenthal teaches the use of this poloxamer for its formulations.
For the purposes of compact prosecution, Rosenthal’s additional teachings (previously provided) are provided below:
Regarding claims 1, 42 and 73, Rosenthal teaches a therapeutic composition (abstract) comprising “one pharmaceutical substance that, as formulated in the therapeutic composition, presents therapeutic effect in mammalian hosts” (therapeutic agent) (para 11), a permeability/penetration enhancer (para 35) wherein the permeability enhancer “when added to a formulation including an active agent (Such as the mucositis therapeutic in the therapeutic composition) enables permeation of the active agent across biological tissues and cells, such as epithelium, thereby increasing the amount of therapeutic at the target site” (increasing flux of the therapeutic agent) (para 58). Rosenthal also teaches penetration enhancer to be surfactants such as sodium lauryl sulfate (anionic surfactant) and fatty acids (para 58). Rosenthal also teaches the composition to comprise biocompatible polymers (matrix forming agent comprising a polymer) (para 39). Rosenthal also teaches “a biocompatible polymer/water combination in the therapeutic composition, change from a liquid form to a gel form as the temperature is raised from below to above a reverse-thermal gel transition temperature” (the composition forms a gel at temperatures above a sol-gel transition temperature) (para 44) wherein reverse-thermal gel transition temperature (sol-gel transition temperature) is more typically about 37 °C and even more typically about 25 °C) (para 54). Rosenthal also teaches permeability enhancer is between 0.001 percent to about 5 percent by weight (same as w/v assuming solvent is water) (para 59). Prior art which teaches a range overlapping the claimed range anticipates if the prior art discloses the claimed range with sufficient specificity (MPEP 2131.03).  Rosenthal also teaches that the polymer is a block copolymer (para 41) comprising a poloxamer (para 53) wherein poloxamer is from about 1% by weight to about 70% by weight of the therapeutic composition (para 56). The instant invention’s range of between about 22% and 35% (or 30-40% for instant claim 73) is within the range of from about 1% by weight to about 70% disclosed by Rosenthal. 
Regarding claim 15, Rosenthal also teaches permeability enhancer is between 0.001 percent to about 5 percent by weight (para 59). The instantly claimed values of “3%, 4%, 5%, or 6%” overlap with the range of 0.001-5% taught by Rosenthal. 
Regarding claim 17, Rosenthal teaches the poloxamer to be from about 1% by weight to about 70% by weight of the therapeutic composition (para 56). The instant invention’s range of between about 22% and about 27% is within the range of about 1% by weight to about 70% disclosed by Rosenthal. 
Regarding claim 20, Rosenthal teaches Poloxamer 407 (para 53 and 56).  
Regarding claim 23, Rosenthal teaches penetration enhancer to be surfactants such as sodium lauryl sulfate (para 58). Rosenthal also teaches benzalkonium chloride (synonymous with benzethonium chloride, evidenced by Pubchem) (para 69). 
Regarding claim 24, Rosenthal teaches penetration enhancer to be palmitic acid or oleic acid (para 58). 
Regarding claim 33, Rosenthal teaches that the therapeutic composition comprises a pharmaceutical substance that can be antibacterial (antibiotic agent), an anesthetic, an anti-inflammatory or an analgesic (claim 4). 
Regarding claim 64, Rosenthal teaches a composition as discussed above to treat infection (claim 14) wherein the composition can be in the form of “an oral solution, a bladder irrigation solution, a mouthwash, a gel, drops, a spray, a suppository, a slurry, a tablet, a lozenge, a patch, a film and a lollipop design” (claim 41) all of which by definition come in a container and also contain instructions for administering as it is required by the regulatory bodies such as the FDA.
Regarding claim 71, Rosenthal teaches penetration enhancer to be surfactants such as sodium lauryl sulfate (para 58) to be from about 0.01% by weight to about 5% by weight (para 59). Thus, the instantly claimed 1-3% range for the surfactant is within the range disclosed by Rosenthal. 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have modified the teachings of Simons with the teachings of Rosenthal to arrive at the claimed invention. Rosenthal provides the motivation to use Pluronic L101 (Poloxamer 331) (para 47). Rosenthal teaches its invention with “reverse-thermal viscosity behavior (which may or may not involve reverse-thermal gelation)” wherein this behavior results in the following advantageous outcomes “therapeutic composition can be administered to a patient at a cool temperature, as noted above, which provides a beneficial cold feeling upon tissue, such as in the oral cavity or esophagus, of the host following administration. Also the therapeutic composition tends to become more viscous, and possibly even gelatinous depending upon the concentration of biocompatible polymer used, as the therapeutic composition warms to physiological temperature, depending upon the rapidity with which the therapeutic composition is diluted by biological fluids. Such reverse thermal viscosity behavior does tend to promote greater bioadhesion of the biocompatible polymer and the pharmaceutical substance onto mucosal surfaces, leading to longer contact time of the pharmaceutical Substance at the targeted mucosal site” (para 45). Rosenthal achieves such outcomes with “particular a biocompatible polymer/water combination” (para 44) where Pluronic L101 (Poloxamer 331) is described as a biocompatible reverse-thermal gelation polymer (para 47). Thus, one would be motivated to incorporate the teachings of Rosenthal into the teachings of Simons with a reasonable expectation of successfully achieving a composition with reverse-thermal viscosity behavior that is seen as advantageous. 

Response to Arguments
Applicant’s argument against objections and rejections that are withdrawn are not moot. 
Applicant’s arguments field on 07/12/2022 will now be addressed.
Regarding the 35 USC 103 rejection over Simons, Applicant argues that the conditions (i), (ii), and (iii) recited in instant claim 1 are not inherently met by Simons because Simons does not anticipate the claimed compositions. This argument is acknowledged but not found persuasive. It is important to elaborate on how these conditions are recited in the instant claim 1. While the Applicant argues the difference in concentration of poloxamer as evidence for the conditions (i)-(iii) not to be inherent in Simons (Remarks filed on 07/12/2022, page 12 lines 1-9), the instant claim 1 specifically states “wherein: the reference composition is the composition in the absence of the combination of permeation enhancers” to define the reference composition in conditions (i)-(iii). There is no question that Simons teaches the instantly claimed combination of permeation enhancers (Simons claim 1 reciting “a penetration enhancer, wherein the penetration enhancer is a combination of bupivacaine, limonene, and sodium dodecyl sulfate). For this reason alone, “a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art” is established. If the conditions recited in instant claim 1 are a result of a difference in the poloxamer amount, as the Applicant is suggesting, then instant claim 1 would have a number of issues in regards to conditions (i)-(iii) since the indication is such that those characteristics are achieved due to the combination of permeation enhancers alone. For this reason, the rejection under Simons is maintained. That being said, the rejection under Rosenthal in view of Simons as evidenced by PubChem is withdrawn because Rosenthal as a primary reference does not teach a terpene component for the combination of permeation enhancers, without which there is no basis for inherency for the conditions recited in instant claim 1.  There is also no more need for PubChem as evidence.  The non-statutory double patenting rejections are also maintained since the Applicant has not made any specific arguments challenging their basis. 

Conclusion
	No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613                          

/MARK V STEVENS/               Primary Examiner, Art Unit 1613